Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-5, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ort et al. (US 20120198531 A1) in view of Engel et al. (US 20200244711 A1). 

Claim 1	Ort teaches a method comprising:
receiving, from a first device of a first user, session configuration data (FIG. 1, step 106, ¶0020, receiving pairing information, in the form of a visual tag) including configuration parameters of a virtual interaction session with the first user, (¶0038, wherein pairing information comprises session configuration information; wherein the session is virtual because it is electronic, and an interaction session because the pairing enables interaction) the configuration parameters including an identifier of a second user that is permitted to join the virtual interaction session (¶0030, wherein pairing information comprises authorization tokens to join the session) and a micro-chat duration that defines a time limit for a real-time communication link between the first and second user during the virtual interaction session. (¶0038, wherein pairing information comprises a time duration)
However, Ort does not explicitly teach establishing the real-time communication link between the first and second user, the establishing of the real-time communication link including causing display, by the second device, of a live camera feed generated at the first device, the live camera feed comprising images of a real-world environment visible to the first user; and upon expiration of the micro-chat duration, terminating the real-time communication link between the first and second user, the terminating of the real-time communication link including terminating the display of the live camera feed by the second device.
From a related technology, Engel teaches establishing a real-time communication link between a first and second user, the establishing of the real-time communication link including (Engel, FIG. 2, ¶0064, establishing an interactive session wherein digital media is streamed in real time) causing display, by a second device, of a live camera feed generated at the first device, the live camera feed comprising images of a real-world environment visible to the first user; (Engel, FIG. 3A, ¶0065, wherein the interactive session display a live camera feed generated at a first device comprising images visible to the first device user) and upon expiration of a micro-chat duration, (Engel, FIG. 10, Countdown End 1010, ¶0128, upon the expiration of the countdown duration) terminating the real-time communication link between the first and second user, the terminating of the real-time communication link including terminating the display of the live camera feed by the second device. (Engel, ¶0126, terminating the session by preventing the display of the video session to another user)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ort to incorporate the techniques used to managed the interactive session as described in Engel in order to accommodate real-time video communication as well as control session duration. 

Claim 2	Ort in view of Engel teaches Claim 1, and further teaches wherein the establishing of the real-time communication link between the first and second user further comprises enabling an audio communication link between the first and second devices. (Engel, ¶0043, wherein the communication link enables the exchange of audio)

Claim 3	Ort in view of Engel teaches Claim 1, and further teaches wherein the terminating of the real-time communication link further comprises disabling the audio communication link between the first and second devices. (Engel, ¶0126, wherein termination would stop the streaming communication session, ¶0124, wherein stopping streaming communication session would also stop the audio)

Claim 4	Ort in view of Engel teaches Claim 1, and further teaches causing display, by the first and second devices, of an indicator of time remaining in the real-time communication link. (Engel, ¶0128, wherein the countdown clock indicates the time remaining for the video session)

Claim 5	Ort in view of Engel teaches Claim 1, and further teaches causing display, by the first device, of an indicator that the second user is viewing the live camera feed. (Engel, FIG. 12B, ¶00145, wherein the second user can be displayed as viewing the live camera feed on the first user’s device)

Claim 12	Ort in view of Engel teaches Claim 1, and further teaches causing display, by the second device, of an indicator of the virtual interaction session with the first user based on the session configuration data. (Engel, ¶0128, wherein the countdown clock indicates the time remaining for the video session)

Claim 13	Ort in view of Engel teaches Claim 1, and further teaches wherein the configuration parameters further include a session duration, (Engel, FIG. 10, Countdown End 1010, ¶0128, upon the expiration of the countdown duration) wherein the indicator is provided to the second device for display until expiration of the session duration. (Engel, ¶0128, wherein the countdown clock indicates the time remaining for the video session)

Claim 14 is taught by Ort in view of Engle as taught by Claim 1.

Claim 15 	Ort in view of Engle, as describe for Claim 14, and further teaches the establishing of the real-time communication link between the first and second user further comprises enabling an audio communication link between the first and second devices; (Engel, ¶0043, wherein the communication link enables the exchange of audio)and 
the terminating of the real-time communication link further comprises disabling the audio communication link between the first and second devices. (Engel, ¶0126, wherein termination would stop the streaming communication session, ¶0124, wherein stopping streaming communication session would also stop the audio)

Claim 19	Ort in view of Engle, as describe for Claim 14, and further teaches
causing display, by the second device, of an indicator of the virtual interaction session with the first user based on the session configuration data, (Engel, ¶0128, wherein the countdown clock indicates the time remaining for the video session) 
wherein the configuration parameters further include a session duration, (Engel, FIG. 10, Countdown End 1010, ¶0128, upon the expiration of the countdown duration) and 
wherein the indicator is provided to the second device for display until expiration of the session duration. (Engel, ¶0128, wherein the countdown clock indicates the time remaining for the video session)

Claim 20 is taught by Ort in view of Engle as taught by Claim 1. 

2.	Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ort et al. (US 20120198531 A1) in view of Engel et al. (US 20200244711 A1) and in further view of O’Sullivan et al. (US 20110161507 A1).

Claim 6	Ort in view of Engel teaches Claim 1, but does not explicitly teach enabling the first user to extend the micro-chat duration while the real-time communication link is established between the first and second user. 
From a related technology, O’Sullivan teaches enabling the first user to extend the micro-chat duration while the real- time communication link is established between the first and second user. (FIG. 3, step 312, ¶0057, overriding time limitations for the communication session)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ort in view of Engel to incorporate ability to change time limitation during a communication as taught by O’Sullivan in order to more effectively utilized network resources. 

Claim 7	Ort in view of Engel and O’Sullivan teaches Claim 6, and further teaches wherein enabling the first user to extend the micro-chat duration comprises causing display, by the first device, of an interactive element that triggers an extension to the micro-chat duration. (O’Sullivan, ¶0061, entering a time-limitation setting while already engaged in a communication setting to extend the session for a third person)

Claim 16	Ort in view of Engel teaches Claim 14, and further teaches causing display, by the first and second devices, of an indicator of time remaining in the real-time communication link. (Engel, ¶0128, wherein the countdown clock indicates the time remaining for the video session) 
However, Ort in view of Engle does not explicitly teach causing display, by the first device, of an interactive element that triggers an extension to the micro-chat duration.
From a related technology, O’Sullivan teaches causing display, by the first device, of an interactive element that triggers an extension to the micro-chat duration. (O’Sullivan, ¶0061, entering a time-limitation setting while already engaged in a communication setting to extend the session for a third person) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ort in view of Engel to incorporate ability to change time limitation during a communication as taught by O’Sullivan in order to more effectively utilized network resources. 

3.	Claims 8-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ort et al. (US 20120198531 A1) in view of Engel et al. (US 20200244711 A1) and in further view of Piemonte et al. (US 20190318540 A1).

Claim 8	Ort in view of Engel teaches Claim 1, but does not explicitly teach causing display, by the first device, of a set of selectable virtual content items to apply to the real-world environment that is visible to the second user. 
From a related technology, Piemonte teaches causing display, at the first device, of a set of selectable virtual content items to apply to the real-world environment that is visible to the second user. (Piemonte, FIG.2, ¶0022, displaying the set of virtual content items for applying to the real world environment)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ort in view of Engle to enable users modify the visual display visible to another user as described in Piemonte in order to increase the manners in which users can interact during interaction sessions. 

Claim 9	Ort in view of Engel and Piemonte teaches Claim 8, and further teaches receiving, from the second device, input data indicative of a selection by the second user of a virtual content item, from the set of selectable virtual content items, to apply to the real-world environment that is visible to the first user, the virtual content item comprising one or more media objects; (Piemonte, FIG. 2-3, ¶0023, receiving selection input data of an object tool and the virtual content item, the super-imposed image 210, to apply to the real-world environment visible to other users) and 
based on receiving the input data, causing display, by the first device and second device, of the one or more media objects overlaid on the live camera feed generated by the first device. (Piemonte, FIG. 2, ¶0024, displaying the media object overlaid on the real-world environment)

Claim 10	Ort in view of Engel and Piemonte teaches Claim 9, and further teaches wherein causing display, by the second device, of the one or more media objects comprises causing display of the live camera feed augmented to include the one or more media objects overlaid on the real-world environment. (Piemonte, FIG. 4, ¶0039, the media object being overlaid on a real-world environment)

Claim 17	Ort in view of Engle teaches Claim 14, but does not explicitly teach 
causing display, by the first device, of a set of selectable virtual content items to apply to the real-world environment that is visible to the second user; 
receiving, from the second device, input data indicative of a selection by the second user of a virtual content item, from the set of selectable virtual content items, to apply to the real-world environment that is visible to the first user, the virtual content item comprising one or more media objects; and 
based on receiving the input data, causing display, by the first device and second device, of the one or more media objects overlaid on the live camera feed generated by the first device, 
wherein causing display, by the second device, of the one or more media objects comprises causing display of the live camera feed augmented to include the one or more media objects overlaid on the real-world environment.
From a related technology, Piemonte teaches causing display, by the first device, of a set of selectable virtual content items to apply to the real-world environment that is visible to the second user; (Piemonte, FIG.2, ¶0022, displaying the set of virtual content items for applying to the real world environment)
receiving, from the second device, input data indicative of a selection by the second user of a virtual content item, from the set of selectable virtual content items, to apply to the real-world environment that is visible to the first user, the virtual content item comprising one or more media objects; (Piemonte, FIG. 2-3, ¶0023, receiving selection input data of an object tool and the virtual content item, the super-imposed image 210, to apply to the real-world environment visible to other users) and 
based on receiving the input data, causing display, by the first device and second device, of the one or more media objects overlaid on the live camera feed generated by the first device, (Piemonte, FIG. 2, ¶0024, displaying the media object overlaid on the real-world environment) 
wherein causing display, by the second device, of the one or more media objects comprises causing display of the live camera feed augmented to include the one or more media objects overlaid on the real-world environment. (Piemonte, FIG. 4, ¶0039, the media object being overlaid on a real-world environment) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ort in view of Engle to enable users modify the visual display visible to another user as described in Piemonte in order to increase the manners in which users can interact during interaction sessions. 

4.	Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ort et al. (US 20120198531 A1) in view of Engel et al. (US 20200244711 A1) and in further view of Piemonte et al. (US 20190318540 A1) and Holz et al. (US 10353532 B1).

Claim 11	Ort in view of Engel and Piemonte teaches Claim 9, but does not explicitly teach wherein the first device is a wearable device worn by the second user; the wearable device comprises a transparent display; and 
causing the first device to display the one or more media objects overlaid on real-world environment comprises causing the transparent display to present the one or more media objects.
From a related technology, Holz teaches wherein the first device is a wearable device worn by the second user; the wearable device comprises a transparent display; (Holz, Col. 3, Lines 45-64, wherein a second device is wearable, Line 49, and comprises a display, Col. 27, Lines 4-5, wherein the display is transparent) and 
causing the first device to display the one or more media objects overlaid on real-world environment comprises causing the transparent display to present the one or more media objects. (Holz, Col. 27, Lines 4-12, overlaying the 3D rendered imagery over the real world)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Ort in view of Engel and Piemonte in order to incorporate wearable devices as taught by Holz in order to more effectively display certain types of imagery, such as when overlaying 3D objects over real-world perspectives. 

Claim 18 is taught by Ort in view of Engel, Piemonte, and Holz as described for Claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442